DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings are objected to because:
Separate figures are not separately labeled. See especially Fig. 2A(a), Fig. 2A(b), Fig. 2A(c), Fig. 3(a), Fig. 3(b), Fig. 3(c), Fig. 4(a), Fig. 4(b), Fig. 4(c), Fig. 4(d), Fig. 4(e), Fig. 5(a), Fig. 5(b), Fig. 5(c), two separate views in Fig. 7, Fig. 8A(a), Fig. 8A(b), Fig. 8A(c), Fig. 8A(d), Fig. 8B(a), Fig. 8B(b), Fig. 8B(c), Fig. 8B(d), Fig. 8C(a), Fig. 8C(b), Fig. 8C(c), Fig. 8C(d), Fig. 8D(a), Fig. 8D(b), Fig. 8D(c), Fig. 8E(a), Fig. 8E(b), Fig. 8E(c), Fig. 8F(a), Fig. 8F(b), and Fig. 8F(c), for example. 37 CFR 1.84(u)(1) requires “Partial views intended to form one complete view, on one or several sheets, must be identified by the same number followed by a capital letter.”
37 CFR 1.84(h) requires that “All views of the drawing must be grouped together and arranged on the sheet(s) without wasting space”. See especially Fig. 2B, Fig. 7 and Fig. 9.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing 
Specification
The disclosure is objected to because of the following informalities: On page 5 of the SPEC, [0024] recites “adjusting the horizontally of the image”.  The Examiner suggests -- adjusting the horizontality [[horizontally]] of the image --.
Appropriate correction is required.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claim 19 is objected to because of the following informalities:  Claim 19 recites “adjusting the horizontally of the image”. The Examiner suggests -- adjusting the horizontality [[horizontally]] of the image --. Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6, 10-13, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (KR 100654845 B1) in view of Kaplan et al (US 20150319367 A1).
As recited in independent claim 1, Kim shows a method of controlling a display device outputting an image in either one of display modes comprising a horizontal mode and a vertical mode, the display device comprising a display 106 configured to be rotatable (“main body rotates” [ABST]), and the method comprising: displaying at least one user interface (UI) element (see page 11, “the various kinds menu (the selection, … etc of the image file indicated in the display section (104) or the moving picture file)”) corresponding to at least one image content (see page 5, “the image file … or the moving picture file”); identifying (see page 11, “file format information … is received and it compares with the state of the current electronic photo album main body (100)”) whether a resolution (i.e., file format) of a first image content (see page 11, 
As recited in independent claim 1, Kim is silent regarding and a user instruction of positioning a highlight on a first UI element among the displayed at least one UI element.
As recited in independent claim 1, Kaplan et al show displaying (see Fig. 4, for example) at least one user interface (UI) element 232f corresponding to at least one image content (“preview image” [0053]); and a user instruction (“hover action on the part of the user” [0053]) of positioning a highlight (“black border” [0053]) on a first UI element 232f among the displayed at least one UI element (including 232f).
Moreover, the Examiner finds that hovering over a UI element was predictable before the effective filing date.

As recited in claim 2, Kim shows that providing a visual effect comprises, based on the resolution of the first image content being identified to not correspond to the current display mode (see landscape mode in Fig. 2a), rotating (see portrait mode in Fig. 2b) the first UI element in a predetermined direction (the UI element rotates clockwise while the hardware rotates counterclockwise) in a predetermined range (90°).
As recited in claim 3, Kim shows that the predetermined range (90°, for example) corresponds to a rotation range (90°, for example) of the display, and the predetermined direction is the same as a rotation direction of the display (insofar as the display is rotatable in both clockwise and counterclockwise directions, it is noted by the Examiner that clockwise is a rotation direction, and that counterclockwise is also a rotation direction).
As recited in claim 4, Kim shows that the providing of the visual effect comprises, displaying the first UI element at a size that is changed to have the same aspect ratio (see Fig. 2b) as the first image content (see Fig. 1a).
As recited in claim 6, Kim shows the resolution of the first image content being identified to correspond to the current display mode (insofar as “if necessary” on page 11 is an implicit disclosure of rotation at least sometimes not being necessary).

As recited in claim 6, Kaplan et al show providing the visual effect (see black border in Fig. 4) to the first UI element 232f so that the first UI element 232f is distinguished from another UI element 232c among the at least one UI element, while the first UI element is paused (“the image from the preview image 232f is displayed in the first display area along with a black border … indicating that the user is hovering over the preview image. … other borders or no border may be utilized as appropriate” [0053]).
Moreover, the Examiner finds that a black border was predictable before the effective filing date.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date to apply a black border to a UI element in the method of Kim as taught by Kaplan et al. The rationale is as follows: one of ordinary skill in the art would have had reason to indicate that the user is hovering as taught by Kaplan et al (“In response to this hover action on the part of the user, a black border is displayed around the outer edge of the preview image. Additionally, the image from the preview image 232f is displayed in the first display area along with a black border around the outer edge of the image, indicating that the user is hovering over the preview image” [0053]). 
As recited in independent claim 10, Kim shows a display device for outputting an image in either one of display modes comprising a horizontal mode and a vertical mode, the display device comprising: a display 106 configured (see Fig. 2c configuration) to be rotatable (compare Fig. 2b to Fig. 2a, for example); and a processor (including 200) configured to: control the 
As recited in independent claim 10, Kim is silent regarding based on a user instruction of positioning a highlight on a first UI element among the displayed at least one UI element.
As recited in independent claim 10, Kaplan et al show a user instruction of positioning (“hover action on the part of the user” [0053]) a highlight (“black border” [0053]) on a first UI element 232f among the displayed at least one UI element (see multiple UI elements displayed in Fig. 4, for example).
Moreover, the Examiner finds that positioning a highlight was predictable before the effective filing date.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date to position a highlight on the device of Kim as taught by Kaplan et al. The rationale is as follows: one of ordinary skill in the art would have had reason to enable a user to easily and quickly provide a visual effect to preview images for comparison to other preview images as taught by Kaplan et al (“the hovering functionality provided by embodiments of the present invention enables a user to easily and quickly blow up the preview images for comparison with other preview images while not modifying the display in a permanent manner” [0054]). 

As recited in claim 12, Kim shows that the predetermined range (90°, for example) corresponds to a rotation range (90°, for example) of the display, and the predetermined direction is the same as a rotation direction (insofar as the display is rotatable in both clockwise and counterclockwise directions, it is noted by the Examiner that clockwise is a rotation direction, and that counterclockwise is also a rotation direction) of the display.
As recited in claim 13, Kim shows that the processor is further configured to control the display to display the first UI element (displayed image of a person sitting in a chair) at a size (see Fig. 2b) that is changed (compare Fig. 2b to Fig. 2a) to have the same aspect ratio (portrait) as the first image content (picture of a person sitting in a chair).
As recited in claim 15, Kim shows that the resolution of the first image content being identified to correspond (insofar as “if necessary” on page 11 is an implicit disclosure that rotation is sometimes not necessary) to the current display mode.
As recited in claim 15, Kim is silent regarding whether the processor is configured to control the display to provide the visual effect to the first UI element so that the first UI element is distinguished from another UI element among the at least one UI element, while the first UI element is paused. 

Moreover, the Examiner finds that a black border was predictable before the effective filing date.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date to apply a black border to a UI element in the device of Kim as taught by Kaplan et al. The rationale is as follows: one of ordinary skill in the art would have had reason to indicate that the user is hovering as taught by Kaplan et al (“In response to this hover action on the part of the user, a black border is displayed around the outer edge of the preview image. Additionally, the image from the preview image 232f is displayed in the first display area along with a black border around the outer edge of the image, indicating that the user is hovering over the preview image” [0053]).  
Allowable Subject Matter
Claims 19-20 are allowed.
Claims 5, 7-9, 14, and 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 5 and 14: The prior art of record neither shows nor suggests based on the resolution of the first image content being identified to not correspond to the current display mode, displaying a text guiding a rotation direction of the display, while the current display mode is switched to a different mode. Although display of non-functional text (see Priem, US Pat. No. 7598948 B1, for example) was known in the art in combination with a rotating display (see especially Figs. 1A-1G and their description in the text), a person of ordinary skill in the art would not have had reason to use text to perform the function of guiding a rotation direction of a display while the current display mode is switched to a different mode.
Regarding claims 7 and 16: The prior art of record neither shows nor suggests displaying a guide message on rotation of the display, while rotating the display in a predetermined direction. Although display of non-functional text (see Priem, US Pat. No. 7598948 B1, for example) was known in the art in combination with a rotating display (see especially Figs. 1A-1G and their description in the text), the prior art of record neither shows nor suggests, while rotating the display in a predetermined direction, displaying a guide message on rotation of the display which is already rotating.
Regarding independent claim 19: The prior art of record neither shows nor suggests based on a user instruction of calling a selection window during rotation of the display and while the changed image content is displayed, ceasing the rotation of the display, and displaying the selection window, while the changed image content is displayed; and based on a user selection of an item for adjusting a horizontality of the image content, among the displayed selection window, adjusting the horizontally of the image, based on the rotation angle of the display. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Priem (US Pat. No. 7598948 B1) shows text which does not guide rotation (see especially Figs. 1A-1G and their description in the text).
Sakaguchi et al (US 20130265217 A1) disclose “even when the terminal device 7 is rotated in the roll direction, the second virtual camera C2 is not rotated in the roll direction” [0089] (see Fig. 14 and its description in the text).
Phang et al (US 20140333671 A1) show moving pixel coordinates of a displayed image, based on a rotation angle of a display, so that a horizontality of the image is maintained with an installation surface of the display device during the rotation of the display (see Figs. 12-14, for example).
Toshiba (JP 2015095085 A) discloses “even if the screen rotates, the menu is always displayed horizontally in the same position on the screen, independent of the rotation of the image” (see page 10).
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE ANNE WATKO whose telephone number is (571)272-7597. The examiner can normally be reached Monday approx. 1PM-5PM, Tuesday approx. 1PM-2PM and 3PM-6PM, Wednesday approx. 3PM-6PM, Thursday approx. 1PM-2PM and 3PM-6PM, and Friday approx. 3PM-7PM, flexing as needed.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


JULIE ANNE WATKO
Primary Examiner
Art Unit 2627



/Julie Anne Watko/Primary Examiner, Art Unit 2627                                                                                                                                                                                                        
10/23/2021